DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   Please see below for new grounds of rejection, necessitated by Amendment.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot.  Applicant is arguing about limitations added to the claim in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a first condenser which condenses refrigerant of the downstream refrigerator”.   Limitation “the downstream refrigerator” lacks appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4,6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2013/0098084) in view of Tamura et al. (US 2011/0146314: previously cited) and Susumu (JP 05-09355: cited by Applicant with English Machine Translation).
Regarding claim 1, Matsuo et al. discloses a refrigerator system, comprising: an upstream refrigerator (see at least Figures 1-2, chiller #21-1; see also paragraph [0040], chillers 21-1 through 21-n have the same configuration) having a first compressor which compresses a refrigerant of the upstream refrigerator (see at least Figure 2, compressor #211), a first condenser which condenses the refrigerant of the downstream refrigerator compressed by the first compressor (see at least Figure 2, condenser #212), a first intermediate cooler that separates the refrigerant of the upstream refrigerator condensed by the first condenser into a liquid-phase refrigerant of the upstream refrigerator and a gas-phase refrigerant of the upstream refrigerator (see at least Figure 2, intermediate cooler #217), and supplies the gas-phase refrigerant of the upstream refrigerator to the first compressor (see at least Figure 2, outlet of intermediate cooler #217 leading to compressor #211), and a first evaporator which evaporates the liquid-phase refrigerant of the upstream refrigerator from the first intermediate cooler to cool cold water (see at least Figure 2, evaporator #216 receiving refrigerant from intermediate cooler #217; paragraph [0030]) and then supplies the evaporated refrigerant of the upstream refrigerator to the first compressor (see at least Figure 2, evaporator #216 feeding to compressor #211); a downstream refrigerator (see at least see at least Figures 1-2, i.e. chiller #21-2; see also paragraph [0040], chillers 21-1 through 21-n have the same configuration)  having a second compressor which compresses a refrigerant of the downstream refrigerator (see at least Figure 2, condenser #212), a second condenser which condenses the refrigerant of the downstream refrigerator compressed by the second compressor (see at least Figure 2, condenser #212), a second intermediate cooler that separates the refrigerant of the downstream refrigerator condensed by the second condenser into a liquid-phase refrigerant of the downstream refrigerator and a gas-phase refrigerant of the downstream refrigerator (see at least Figure 2, intermediate cooler #217), and supplies the gas-phase refrigerant of the downstream refrigerator to the second compressor (see at least Figure 2, outlet of intermediate cooler #217 leading to compressor #211), and a second evaporator which evaporates the liquid-
Matsuo et al. is silent regarding wherein the processor controls between a first mode, in which only the upstream refrigerator is operated, and a second mode, in which both the upstream refrigerator and the downstream refrigerator are operated, and sets loads of the upstream refrigerator and the downstream refrigerator, wherein the processor sets the first mode when an equipment load factor is smaller than a first threshold value, and sets the second mode when the equipment load factor is equal to or more than a second threshold value which is higher than the first threshold value, and wherein the processor switches from the second mode to the first mode when the equipment load factor is lower than the first threshold value, though it appears from the disclosure that Matsuo et al. is capable of this.
However, it is noted that there are only a finite number of ways available to provide control of a plurality of refrigerators in a refrigerator system.  In this regard, it is noted that Tamura et al. teaches another refrigeration system having an upstream and downstream refrigeration (see at least paragraphs [0028]-[0030]) comprising a processor (see at least control unit #3) which controls operations of the upstream refrigerator and the downstream refrigerator between a first mode, in which only the downstream refrigerator is operated (see at least 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Matsuo et al. with wherein the processor controls between a first mode, in which only the upstream refrigerator is operated, and a second mode, in which both the upstream refrigerator and the downstream refrigerator are operated, and sets loads of the upstream refrigerator and the downstream refrigerator, wherein the processor sets the first mode when an equipment load factor is smaller than a first threshold value, and sets the second mode when the equipment load factor is equal to or more than a second threshold value which is higher than the first threshold value, and wherein the processor switches from the second mode to the first mode when the equipment load factor is lower than the first threshold value, as taught by Tamura et al., since such provision is a suitable and known way to control a plurality of refrigerators in a refrigeration system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would improve the system of Matsuo et al. by providing a simpler control scheme, thus lowering the cost of the electronics and programming.  
Matsuo et al. as modified by Tamura et al. discloses in which only the downstream refrigerator is operated, while the claim calls for in which only the upstream refrigerator is operated. 
Susumu teaches another refrigerator system that illustrates that the interchangability of the downstream/upstream relationship in such a system is known (see at least paragraphs [0002]; [0005]; Figures 1 and 2, compressor #A1) and that further teaches control such that only an upstream refrigerator is operated (see at least Table 1: condition 1/3 with compressor #A1 only being operated, which is upstream in Figure 1 with respect to evaporators #E1-#E3).      
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Matsuo et al. in view of Tamura et al. with in which only the upstream refrigerator is operated, as taught by Susumu, since such is a suitable and known provision for control in a refrigerator system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and since the interchangeability of flow of the cooling liquid to result in the claimed upstream and downstream relationship is known in the art, as evidenced by Susumu (see at least Susumu paragraphs [0002]; [0005]).  

Regarding claim 3, Matuso et al. in view of Tamura et al. further discloses wherein, in the second mode, the processor sets loads of the upstream refrigerator and the downstream refrigerator to loads such that differences of the set loads with respect to an equal load are within 10% (see at least Tamura et al. paragraph [0038]; [0040]).
Regarding claim 4, Matsuo et al. in view of Tamura et al. further discloses wherein, in the second mode, the processor sets loads of the upstream refrigerator and the downstream refrigerator to an equal load (see at least Tamura et al. paragraph [0038]; [0040]).  
Regarding claim 6, Matsuo et al. in view of Tamura et al. does not disclose wherein the second condenser performs heat exchange between supplied cooling water and the refrigerant of the downstream refrigerator to cool the refrigerant of the downstream refrigerator, and wherein the first condenser performs heat exchange between the cooling water which BIRCH, STEWART, KOLASCH & BIRCH, LLPCJBI/M/vdApplication No.: 15/736,559Docket No.: 2611-0481PUS1Reply to Office Action of May 15, 2020Page 4 of 11passes through the second condenser and the refrigerant of the upstream refrigerator  to cool the refrigerant of the upstream refrigerator. 
However, there are only a finite number of ways to cool condensers in a refrigerator system having a plurality of refrigerators available to one having ordinary skill in the art.  In this regard, it is noted that Susumu teaches wherein the second condenser performs heat exchange between supplied cooling water and the refrigerant of the downstream refrigerator to cool the refrigerant of the downstream refrigerator (see at least Figures 1 and 2, condenser #C2 performs heat exchange between supplied cooling water #1 and refrigerant to cool the refrigerant of the refrigerator including #C2), and wherein the first condenser performs heat exchange between the cooling water which passes through the second condenser and the refrigerant of the upstream refrigerator to cool the refrigerant of the upstream refrigerator (see at least Figures 1 and 2, condenser #C1 performs heat exchange between supplied cooling water #1 that passes through condenser #C2 and refrigerant to cool the refrigerant of the refrigerator including #C1).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Matsuo et al. in view of Tamura et al. with wherein the second condenser performs heat exchange between supplied cooling water and the refrigerant of the downstream refrigerator to cool the refrigerant of the downstream refrigerator, and wherein the first condenser performs heat exchange between the cooling water which BIRCH, STEWART, KOLASCH & BIRCH, LLPCJBI/M/vdApplication No.: 15/736,559Docket No.: 2611-0481PUS1Reply to Office Action of May 15, 2020Page 4 of 11passes through the second condenser and the refrigerant of the upstream refrigerator  to cool the refrigerant of the upstream refrigerator, as taught by Susumu, since cascaded cooling is suitable and known in the art for proving cooling in condensers of a refrigeration system having a plurality of refrigerators (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and would provide the benefit of improving the efficiency of the system by utilizing waste heat.    
Regarding claim 9, Tamura et al. further discloses wherein, in the second mode, when the equipment load factor exceeds a third threshold value which is higher than the second threshold value, the second mode is maintained, and a load factor of the upstream refrigerator 
Regarding claim 10, Matsuo et al. in view of Tamura et al. does not disclose wherein the second condenser performs heat exchange between supplied cooling water and the refrigerant of the downstream refrigerator to cool the refrigerant of the downstream refrigerator, and wherein the first condenser performs heat exchange between the cooling water which BIRCH, STEWART, KOLASCH & BIRCH, LLPCJBI/M/vdApplication No.: 15/736,559Docket No.: 2611-0481PUS1Reply to Office Action of May 15, 2020Page 4 of 11passes through the second condenser and the refrigerant of the upstream refrigerator  to cool the refrigerant of the upstream refrigerator. 
However, there are only a finite number of ways to cool condensers in a refrigerator system having a plurality of refrigerators available to one having ordinary skill in the art.  In this regard, it is noted that Susumu teaches wherein the second condenser performs heat exchange between supplied cooling water and the refrigerant of the downstream refrigerator to cool the refrigerant of the downstream refrigerator (see at least Figures 1 and 2, condenser #C2 performs heat exchange between supplied cooling water #1 and refrigerant to cool the refrigerant of the refrigerator including #C2), and wherein the first condenser performs heat exchange between the cooling water which passes through the second condenser and the refrigerant of the upstream refrigerator to cool the refrigerant of the upstream refrigerator (see at least Figures 1 and 2, condenser #C1 performs heat exchange between supplied cooling water #1 that passes through condenser #C2 and refrigerant to cool the refrigerant of the refrigerator including #C1).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Matsuo et al. in view of Tamura et al. with wherein the second condenser performs heat exchange between supplied cooling water and the refrigerant of the downstream refrigerator to cool the refrigerant of the downstream refrigerator, and wherein the first condenser performs heat exchange between the cooling water which BIRCH, STEWART, KOLASCH & BIRCH, LLPCJBI/M/vdApplication No.: 15/736,559Docket No.: 2611-0481PUS1Reply to Office Action of May 15, 2020Page 4 of 11passes through the second condenser and the refrigerant of the upstream refrigerator  to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and would provide the benefit of improving the efficiency of the system by utilizing waste heat.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763